     Case 1:20-cr-00005-NONE-SKO Document 27 Filed 06/22/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, California 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    GILBERT GALAVIZ

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11     UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00005 NONE-SKO

12                      Plaintiff,                   STIPULATION TO CONTINUE
                                                     SENTENCING and ORDER THEREON
13     vs.
                                                     Date: July 16, 2020
14     GILBERT GALAVIZ,                              Time: 9:00 a.m.
                                                     Judge: Hon. Dale A. Drozd
15                     Defendant.

16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel that the sentencing hearing scheduled for June 25, 2020 may be may be continued to
20    July 16, 2020, at 9:00 a.m., or the soonest time thereafter convenient to the court.
21           Mr. Galaviz is housed at the Fresno County Jail, North Jail Annex. Due to an outbreak of
22    COVID-19, the entire North Jail has been placed on lockdown until July 3, at the earliest, and
23    defense counsel has been informally advised that it is unlikely he will be able to schedule a
24    confidential telephone or zoom call with Mr. Galaviz until after that date. This continuance is
25    requested to allow time for defense to communicate confidentially with Mr. Galaviz, as is
26    necessary for effective sentencing preparation.
27    ///
28    ///
     Case 1:20-cr-00005-NONE-SKO Document 27 Filed 06/22/20 Page 2 of 2


 1            The parties agree that the delay resulting from this request shall be excluded in the

 2    interests of justice, and for effective defense investigation and preparation, pursuant to 18

 3    U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 4
 5                                                                  McGREGOR W. SCOTT
                                                                    United States Attorney
 6
 7    DATED: June 22, 2020                                   By     /s/ Laurel J. Mopntoya
                                                                    LAUREL J. MONTOYA
 8                                                                  Assistant United States Attorney
                                                                    Attorneys for Plaintiff
 9
10                                                                  HEATHER E. WILLIAMS
                                                                    Federal Defender
11
12    DATED: June 22, 2020                                   By     /s/ Eric V. Kersten
                                                                    ERIC V. KERSTEN
13                                                                  Assistant Federal Defender
                                                                    Attorneys for Defendant
14                                                                  GILBERT GALAVIZ

15
16
17                                                   ORDER

18            IT IS SO ORDERED. For the reasons set forth above sentencing is continued to

19    July 16, 2020 at 9:00 a.m.

20    IT IS SO ORDERED.

21        Dated:       June 22, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
       Galaviz: Stipulation to Continue Sentencing     -2-
